Title: To George Washington from Elizabeth Bradford, 10 December 1795
From: Bradford, Elizabeth
To: Washington, George


          
            Washington [Pa.] 10th Decr 1795
          
          To the President of the United States, the Petition of Elizabeth Bradford wife of David Bradford late of Washington county in the State of Pennsylvania Humbly sheweth
          The unfortunate share which your petitioner’s husband had in the insurrection in the western counties of Pennsylvania, and his subsequent departure out of the territory of the United States is perhaps known to your Excellency. Any Statement of the Nature and consequences of his conduct would be neith[er] expected nor relied on from your petitioner. She may however say that with whatever degree of guilt it may be supposed attended those who know it best will know that it proceeded from motives less culpable than is generally believed, that in many instances it proceed rather from fear than choice from influence of popular violence which it seemed vain and dangerous to resist and from a mistaken apprehension of the best means of restoring quiet. If your Excellency should beleive that the peace of this Country and the efficacy of Government require no further sacrafice to justice, that his offence has been in any degree expiated by the torture of his own feelings and a miserable and wandering life among strangers for already more than twelve months far from every relative and Attachment. Your petitioner would Humbly and earnestly request that you would cast an eye of compassion on the helpless state of her and her five innocent children and by extending to him that mercy you have so graciously shown to others suffer him to return in safety to his Country restore to her and her infants him on whom their comfort and their maintena[n]ce and education depend and give him instructed by experience and misfortune an opportunity of atoning by future duty and usefulness for the errors of his past

conduct and shewing how much more it is to reclaim than to punish. That the God of mercy may incline your heart to hear and relieve the distress of a miserable wife and helpless infants and render your administration and life long and happy is the prayer of your Petitioner
          
            Eliza. Bradford
          
        